

116 HR 3426 IH: Television Freedom at Our Nation’s Airports Act of 2019
U.S. House of Representatives
2019-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3426IN THE HOUSE OF REPRESENTATIVESJune 21, 2019Mr. King of Iowa introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to condition airport improvement program grants on certain
			 assurances from airport owners and operators regarding television
			 equipment in airport terminals.
	
 1.Short titleThis Act may be cited as the Television Freedom at Our Nation’s Airports Act of 2019. 2.AIP assurances regarding television equipment in airport terminalsSection 47107 of title 49, United States Code, is amended—
 (1)in subsection (a)— (A)in paragraph (20), by striking and at the end;
 (B)in paragraph (21), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
					
 (22)the owner or operator will ensure that— (A)television equipment in the airport’s terminals is not owned exclusively by a broadcast television network or cable television news network; and
 (B)the content displayed on such television equipment is not controlled under an agreement between the owner or operator and a broadcast television network or cable television news network.; and
 (2)by adding at the end the following:  (x)DefinitionsIn this section:
 (1)Broadcast television networkThe term broadcast television network means a television network in the United States which offers an interconnected program service on a regular basis for 15 or more hours per week to at least 25 affiliated broadcast stations in 10 or more States.
 (2)Cable television news networkThe term cable television news network means a television news network in the United States that transmits video programming to consumers on a regular basis via cable systems, fiber optic cable systems, satellite television systems, or other non-broadcast television systems..
			